This is an appeal from an order of his Honor, Judge Wilson, overruling separate demurrers interposed by the defendants in the four cases above entitled, and refusing motions by them to require the complaints to be made more definite and certain.
The four cases named are identical in character. It will be convenient therefore to consider the case first stated, SusanA. Caldwell et al. v. J.L. Carroll et al., the result of such consideration being made applicable to each of the other three cases.
It is alleged in the complaint substantially as follows: That on August 21, 1925, the defendants Carroll and Colleton County were engaged in constructing a road within the County, leading from Bells to the Bamberg County line, a public road of Colleton County, directly under the control of the County; that on or about said date "the defendants Colleton County and J.L. Carroll, their agents and servants, carelessly, recklessly, negligently, willfully, and *Page 173 
wantonly set out fire, or negligently allowed fire to put out (set out?) along the right of way of the above described road, which fire spread from the point of its origin in or near the right of way of the said public road, to the tract of land above described, completely destroying upon said tract of land the following improvements, to wit (itemizing the damage to dwelling house, outhouses, and other property, to the extent of $13,100); that the defendant American Surety Company is surety for the defendant Carroll for any and all claims arising by reason of the construction of the road referred to.
The defendants severally moved for an order requiring the plaintiffs to make the complaint more definite and certain in the particulars stated, and in like manner demurred to the complaint upon certain stated grounds. The motions and demurrers were heard by his Honor, Judge Wilson, who in an order refused the motions and overruled the demurrers. From this order the defendants have appealed.
It will be necessary to consider the motions and the demurrers separately, and severally as made by the respective defendants.
In the opinion of Mr. Justice Watts it is declared that "The order refusing motion to make (the complaint) more definite and certain is not appealable," and for this reason the appeal from the order relating to this matter is summarily dismissed.
As a general rule, orders of this nature are not appealable; but there are exceptions to the general rule, as the Court inPendleton v. R. Co., 132 S.C. 507; 128 S.E., 711, thus declares:
"It has been uniformly held that such an order is not appealable before final judgment [citing cases]. * * *" unless the order involves the merits, as was held in [citing cases]. * * *"
It is significant that the cases of Bolin v. R. Co., 65 S.C. 222; *Page 174 43 S.E., 665; Hix v. Belton Mills, 69 S.C. 273;48 S.E., 96; Shaver v. Grendel Mills, 74 S.C. 430;54 S.E., 610; and Cooper v. R. Co., 78 S.C. 562;59 S.E., 704, all involved appeals from orders refusing to require the complaints to be made more definite and certain. No question appears to have been made as to the appealableness of the orders. The Court appears to have assumed that the matters involved were upon the merits and the order therefore appealable. So that in passing upon the appealableness of the order refusing the motions of the several defendants, it is essential that the question whether the grounds of the motion involve the merits be considered.
Taking up, then, the separate motions of the several defendants:
1. The motion of the defendant Carroll for an order requiring the plaintiffs to make the complaint more definite and certain.
The first and fourth grounds of the motion affect the liability of the American Surety Company and of the County of Colleton, matters with which the defendant Carroll is not concerned.
The second ground is that the names of the agents of the defendant Carroll who committed the alleged tort should be stated. The issue is decided against the contention of the appellant in the case of Bolin v. R. Co., 65 S.C. 222;43 S.E., 665, syllabus of which is as follows:
"An allegation that defendants' agents and servants did an act is not amendable to motion to make more definite and certain by alleging the names of the agents and servants."
See, also, Shaver v. Grendel Mills, 74 S.C. 430;54 S.E., 610.
The third ground is that the complaint should state in what manner the fire got out or away from the agents of the defendant and what they were doing at the time the alleged tort was committed. *Page 175 
In the case of Blakely v. Frazier, 11 S.C. 122, quoted with approval in Lynch v. Spartan Mills, 66 S.C. 12;44 S.E., 93, the Court defining the phrase "involving the merits," said:
"The word `merits' naturally bears the sense of including all that the party may claim of right in reference to his case."
In view of the alternative statement in the complaint that the agents and servants of Carroll negligently, etc., set out fire or negligently allowed fire to be put out, along the right of way of the highway, I think that the defendant had the right, as necessary to the preparation of his defense, to know the circumstances upon which the plaintiffs relied to fix liability upon him.
In the Pendleton case the Court said:
"It is conceivable that a case might be presented in which the order refusing the motion to make more definite and certain might be immediately appealable, for instance, where the complaint makes a general charge of negligence, and the defendant moves to have the complaint made more definite and certain, by alleging the particular acts of negligence relied upon; for, in the absence of such motion, the which the defendant may not be prepared to defend."
2. The motion of the defendant American Surety Company for an order requiring the plaintiffs to make the complaint more definite and certain.
The first ground of the motion is practically the same as the second ground of the defendant Carroll's motion and should be dismissed for the same reason as that ground should be.
The second ground is practically the same as the fourth ground of the defendant Carroll's motion, and should be sustained for the same reason as that ground should be.
The third ground is of no importance to the American *Page 176 
Surety Company in the preparation of its defense. The allegation of the complaint is that of a joint tort by Carroll and Colleton County. It may be that that is true; or that as an independent contractor Carroll is responsible and the County not; or that for other reasons Carroll alone is responsible. In any event, if the American Surety Company is a surety for Carroll in all matters connected with his construction of the highway, the relation of Carroll to the County is a matter of no consequence to it.
The fourth ground complains of omissions of the facts which would establish liability upon the American Surety Company for the delicts of Carroll. I think that there is very great merit in the contention of the surety company as to this ground. All that the complaint alleges is that the company "is surety for the defendant J.L. Carroll for any and all claims arising by reason of the construction of the roads hereinafter referred to." The execution of a bond is not alleged, and what is alleged is nothing more than a legal conclusion from undisclosed facts. If the action had been against the surety company alone, it would have been in order to allege that on a certain day the surety company gave a bond to Colleton County, underwriting the obligations of Carroll under the contract entered into between them with a description, at least, of the bond and of the contract; and a statement of the particulars in which Carroll had defaulted in his contract. It seems to me that in the preparation of its defense the surety company is entitled to know upon what obligation the plaintiff is suing; what the terms of that obligation are; the contract between Carroll and the County; the particulars in which it is claimed that Carroll has breached his contract; the grounds upon which the plaintiffs claim to hold the surety company for such breaches — in other words, as full a statement of their cause of action as if they had brought suit against the surety company alone. *Page 177 
3. The motion of the defendant Colleton County, for an order requiring the plaintiffs to make the complaint more definite and certain.
The first ground of the motion is that the County of Colleton was entitled to know what relation the plaintiffs claim that it sustained to the defendant Carroll; that is, whether the plaintiffs intended to rely upon the theory that Carroll was an independent contractor or an agent of the County in the matters complained of. I think that this was a very natural and important matter, as to which the County was entitled to be informed in order properly to present its defense; and that the motion in regard to it should have been granted. Carroll was manifestly either an independent contractor, under contract with the County, or he was an agent of the County employed to do the work or to supervise it. The defendant County was entitled to know upon which theory the plaintiffs relied. It is impossible to ascertain that from the complaint.
The second ground is of like character, and the motion as to it should have been granted.
The third ground does not strike me as of sufficient importance to require the motion to be sustained as to it.
The fourth ground cannot be sustained under the case ofBolin v. R. Co., 65 S.C. 222; 43 S.E., 665, hereinbefore referred to.
The fifth ground is that the charge of the complaint is in the alternative; that the defendant by its agents and servants either set out the fire or allowed it to be set out along the right of way, a form of pleading universally reprehensible. The defendant was entitled to know upon which theory the plaintiffs intended to rely, particularly in view of the demand for punitive damages.
The sixth ground asserts the right of the defendant to a distinct specification of the acts of the defendant constituting the basis of the plaintiffs' complaint. Except for the *Page 178 
vice of alternative pleadings, I think that the charge of setting out the fire negligently, etc., was sufficiently definite and certain.
4. The demurrer of the defendant Carroll.
The defendant Carroll interposes objections which would come more appropriately from the County of Colleton and the American Surety Company, and are no defense, if true, so far as he is concerned. His demurrer was properly overruled.
5. The demurrer of the defendant American Surety Company.
The first ground is that the complaint states no cause of action against the County of Colleton; that for that reason there is a misjoinder of parties. Misjoinder of causes of action is a ground of demurrer, not of parties. If a person is sued against whom no cause of action is stated, along with one against whom a cause of action is stated, the vice is a multiplicity of parties, which is not a ground of demurrer; the person against whom no cause of action is stated may demur for that reason; the other is not at all affected by his presence. This ground of demurrer further states that no cause of action is stated against the surety company; that matter will be discussed in connection with the other grounds.
The second ground suggests a matter which would come more appropriately from the defendant Colleton County; the surety company has no interest in it.
The third ground is that the complaint does not state facts sufficient to constitute a cause of action against the defendant American Surety Company, in that: (1) It does not appear that the defendant is liable under its bond for a tort committed by the defendant Carroll or his agents and servants; (2) it does not appear that the acts constituting a tort by the defendant Carroll arose by reason of the construction of the highway. *Page 179 
The allegations of the complaint are singularly meager in stating the relation between the County of Colleton and the defendant Carroll, or the relation between the County of Colleton and the American Surety Company. No reference is made in the complaint to the terms of the contract, if any existed, between the County and Carroll, or to the terms of the bond of Carroll to the County upon which, it it assumed, the American Surety Company was a surety. It is impossible to tell from the complaint the terms of Carroll's contract, which, as a matter of course, constitutes the extent and limitation of the surety's obligation. All that is alleged is that the American Surety Company became surety for Carroll "for any and all claims arising by reason of the construction of the roads hereinafter referred to." It might be assumed from this that the County had let the construction of a highway to the defendant Carroll under specific contract binding Carroll to certain obligations; that Carroll had given a bond for the faithful performance of his obligations under the contract; and that the American Surety Company had signed the bond as his surety. This Court, however, has no right to indulge in any such assumption; the complaint must be taken as it is.
As above remarked, in discussing the motion of the surety company to order the complaint to be made more definite and certain, the allegation of the complaint above quoted falls very short of the allegations which would ordinarily be made if the action had been against the surety company alone. But assuming what is above stated as possibly inferable, there is nothing in the complaint, or in such an inference, to show that the surety company became obligated to respond in damages for a tort of the defendant Carroll or of his agents and servants. If the allegation in the complaint be taken as true that Carroll or his agents and servants set out fire upon the plaintiffs' premises or negligently allowed it to be set out on the right of way, and *Page 180 
it extended to the plaintiffs' premises, clearly Carroll would have been guilty of a tort, not connected at all with the "construction" of the highway, and therefore not covered by the bond according to the meager terms set forth in the complaint. It is not even alleged that the tort was committed while the construction was in process; certainly not that it was connected with the construction. But aside from these technical objections, and taking it for granted that the County let the construction to Carroll under a contract, that Carroll gave a bond with the surety company as surety for the faithful performance of the contract, and that the surety company became "surety for the defendant J.L. Carroll for any and all claims arising by reason of the construction of the road hereinafter referred to," I shall endeavor to meet the question squarely: Does this obligate the surety company to respond in damages for a tort committed by Carroll or his agents and servants while engaged in the construction?
A fair interpretation of the allegation in the complaint, that the surety company "is surety for the defendant J.L. Carroll, for any and all claims arising by reason of the construction of the roads," is that a bond was executed by the surety company, conditioned upon the faithful performance by the contractor of all the requirements, terms, and conditions of its contract with the County, and under it the surety company is liable for any damages sustained by the County by reason of the failure of the contractor to faithfully comply with any of the requirements of the contract; it does not, judging by the meager excerpt from it, cover anything else. It is clear that the object of the bond was simply to assure to the County the performance of its contract with Carroll in accordance with its terms.
The plaintiffs would have it not only to do this for the County, but to assure the payment of any claim made by any one against Carroll while he may have been engaged in *Page 181 
carrying out the contract made with the County, although by their own interpretation it covers only claims "arising by reason of the construction of the roads." Surely a willful, wanton, and negligent act of Carroll, or of his agents and servants, in setting out fire away from the work of construction can have no connection with the work of construction.
The point is fairly illustrated by the case of Eidsvik v.Foley, 99 Minn., 468; 109 N.W., 993. There the contractor engaged to dig a drain ditch, under contract with a County. The bond provided not only assurance that the contract would be faithfully performed, but provided indemnity for those whose land might be injured by a faulty construction. The contractor failed to provide a proper outlet for the drain, on account of which the plaintiff's land was flooded. The Court very properly held that the sureties were bound to respond in damages to the plaintiff for the injury so caused. The opinion declares:
"The object of the bond was not simply to secure the performance of the contracts in accordance with the plans and specifications, but further, to furnish indemnity for those who might be injured by a failure of the contractor to construct the ditch in the manner provided by the contract."
The prominent distinction between that case and the case a bar is that in the latter there appears no similar indemnity for third persons and the injury is not at all connected with the construction. The inference from the Minnesota case
is clear that unless the bond provides immunity to third persons, they can derive no benefit from it. It was upon the specific ground that the bond provided indemnity for the materialmen, that the plaintiff's complaint was sustained in the case of Mack v. Bonding Co., 103 S.C. 55; 87a S.E., 439. This proposition is sustained by an overwhelming array of authorities: A stranger to a contract between two *Page 182 
other persons cannot recover upon it, unless it appears, not only that it confers a benefit upon him, but that it was made, in part at least, for his benefit. Allen v. Brazier, Bailey, 55Duncan v. Moon, Dud. Law, 332. Brown v. O'Brien, 1 Rich., 268; 44 Am. Dec., 254. Thompson v. Gordon, 3 Strob., 196. Harris v. R. Co., 31 S.C. 87; 9 S.E., 690.Butler v. Tel. Co., 62 S.C. 222; 40 S.E., 162; 89 Am. St. Rep., 893. Ancrum v. Water Co., 82 S.C. 284;64 S.E., 151; 21 L.R.A. (N.S.), 1029. Thomas v. Atkinson, 94 S.C. 125;77 S.E., 722; 13 C.J., 709.
There is not a suggestion in the complaint that the bond was given for the benefit of those who might be injured by the torts of the contractor or his agents and servants, independently of the construction of the highway. It may be that upon an inspection of the bond, it will appear that the bond provides indemnity not only to the county but to third persons, "for injuries which have been incurred in and about the said construction, under the operation of the statutes of the state" (a clause in common use in bonds required by the state highway commission). In that event the question would arise whether that provision covered the damage sustained by the plaintiffs in the present case. As the complaint stands, without any allegation of a provision in bond for the benefit of third persons, I think that the complaint as to the American Surety Company is plainly demurrable. This emphasizes, too, the propriety of the surety company's motion that the complaint be made more definite and certain.
It is stated in the opinion of Mr. Justice Watts:
"As to the bond of the American Surety Company of New York: At the trial the bond will show for itself what the surety company became liable for; that is a matter of defense by the surety company and cannot be determined by the demurrer interposed by them."
I do not at all agree to this proposition. The plaintiffs are bringing the action, and it is incumbent upon them to *Page 183 
state the facts upon which they claim liability of the surety company. Until they do so, there is nothing for the surety company to defend.
I think therefore that the demurrer of the American Surety Company should have been sustained, with leave to the plaintiffs to amend their complaint as they may be advised.
6. The demurrer of the defendant Colleton county.
In the opinion of Mr. Justice Watts it is said:
"If the fire was the result of the negligent act of Carroll or the hands employed by him in working the roads of Colleton county, under contract between Carroll and Colleton county, acting in the scope of their authority and employment, then both Carroll and Colleton county would be liable to respond in damages for the loss sustained by the respondents, by the negligent or willful and wanton acts of Carroll or the hands employed by him, under his control and supervision, acting in the scope of his authority."
With due deference and respect, I think that this statement is entirely too broad. I agree that if Carroll committed the tort he is responsible in damages, regardless of whether he acted "in the scope of this authority" or not. I also agree that if the agents and servants of Carroll committed the tort while acting within the actual scope of their employment, Carroll is responsible in damages. But I do not agree to the statement that under either of the conditions stated, the county of Colleton, having made a contract with Carroll, for the construction of the highways, would be responsible in damages for the consequences of their torts. I think, as already stated, that it is plainly inferable from the complaint, and doubtless would explicitly appear upon an amended complaint conforming with an order to make the present complaint more definite and certain, that Colleton county entered into a written contract with Carroll for the construction of the highways; and that Carroll executed a bond to the county, with the American Surety Company as surety, for the faithful performance of *Page 184 
his contract. If so, Carroll's relation to the county is that of an independent contractor, for whose torts, committed while engaged in the construction of the highway, the county cannot be held liable.
In Conlin v. Charleston, 15 Rich., 201, the Court said:
"A master is liable for the negligence of his servant engaged in his business, because he selects his servant and controls him. He should not be answerable for acts done by the servant of another, or by that other who is not subject to his control. Therefore, the owner of property, fixed or movable, for whose benefit a work about such property is to be accomplished, is not held answerable for the negligence of an independent contractor to whom he has committed the work, to be done without his control in its progress" — quoted with approval in Banks v. Exp. Co., 73 S.C. 211;53 S.E., 166.
In Rogers v. R. Co., 31 S.C. 378; 9 S.E., 1059, it was held that the railroad company was not liable for damages resulting from a fire within the limits of its right of way, caused by the act of the servants of an independent contractor who was engaged by the company to build the road.
In Abbott v. Lumber Co., 93 S.C. 131; 76 S.E., 146, after quoting with approval the foregoing from the Conlincase, the Court said:
"If the trees were felled by an independent contractor, the defendant was not responsible for such wrong."
A builder, carrying on an independent employment and acting in pursuance of a contract with his employer, by which he has agreed to work at specified times in a particular manner and for a stipulated price, is alone liable for injuries to third persons that occur while the work is progressing and which are caused by his negligence.
In 39 C.J., 1324, it is said:
"Where the relation of an independent contractor exists, and due diligence has been exercised in selecting a competent contractor, and the thing contracted to be done is not *Page 185 
in itself a nuisance, nor will necessarily result in a nuisance if proper precautionary measures are used, and an injury to a third person results, not from the fact that the work is done but from the wrongful or negligent manner of doing it by a contractor or his servants, the contractor is not liable therefor" — citing more than 200 cases, including theColin case from 15 Rich., 201.
See, also, 16 Am.  Eng. Enc., 192. R. Co. v. Artist, (C.C.A.), 60 F., 367; 23 L.R.A., 581. Richmond v.Sitterding, 101 Va., 354; 43 S.E., 562; 65 L.R.A., 445; 99 Am. St. Rep., 879. Vickers v. R. Co., 64 W. Va., 474;63 S.E., 367; 20 L.R.A. (N.S.), 793; 131 Am. St. Rep., 929.
It seems to me that the foregoing considerations are conclusive that the complaint states no cause of action against Colleton county. It really is not necessary therefore to consider the question whether liability of the county under what is termed the "Enabling Statute" follows from the facts stated in the complaint.
It is clear that the cases of Derrick v. Columbia, 122 S.C. 29;114 S.E., 857. McNinch v. Columbia, 128 S.C. 54;122 S.E., 403. Kneece v. Columbia, 128 S.C. 375;123 S.E., 100. Wilson v. Laurens, 134 S.C. 271;132 S.E., 590, cited by Mr. Justice Watts, do not affect the question, for in each one of them the tort complained of was the direct act of the municipality; no question was made even that it was the act of servants of the municipality of an independent contractor.
It must be admitted that the question of the liability of a municipality, county or city, under Sections 2948 and 4478, under the decisions of this Court, is in a deplorably confused condition. I cannot hope, unassisted, to relieve the confusion and can only reiterate the conclusions which I have heretofore arrived at:
1. No municipality has the right, by corporate action, to take or damage the property of a citizen without compensation, *Page 186 
and is responsible in damages therefor under the provisions of both federal and the State Constitutions, regardless of any so-called "Enabling Statute," as sections 2948 and 4478.
2. In the absence of a statute, a municipality, a segment of the government, is not responsible in damages for the nonfeasance or misfeasance of its agents in the performance of their governmental duties, however responsible it may be where the act was ordered, authorized, or ratified by it.
3. In order to fix liability upon a municipality for the nonfeasance or misfeasance of its agents, a Statute must be produced which creates such liability, and the case in question must come within the folds of such Statute.
4. The Statute relied upon, Section 2948, prescribes the conditions under which such liability will exist: (1) The negligence for which the county is made liable must result in such a defect in, or defective condition of, the highway, as makes it unsafe for travel; (2) Those only who at the time of the injury are making use of the highway for the legitimate purposes of travel are entitled to the benefit of the Statute. There is not a suggestion in the complaint that the asserted liability of the county can be brought within the terms of either of these essential elements.
Particular attention is called to the latest deliverance of this Court upon the subject: Hiott v. Walterboro, 127 S.C. 251;119 S.E., 869. Stewart v. Charleston, 134 S.C. 398;132 S.E., 678. Youngblood v. York, 135 S.C. 337;134 S.E., 1.
I think therefore that the demurrer of the county of Colleton should have been sustained.
The reporter will incorporate in the report of the case the several motions and demurrers. *Page 187